DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koichi (WO2005022478).
Regarding claim 11, Koichi teaches a linear detector element for an overheat condition sensing system, including: 
an outer sheath having a first end and a second end (left and right end of wires 3 Fig 1; para 23); one or more shape memory (SMA) responsive elements within the outer sheath and between the first end and the second end (2’s Fig 1); and first and second conductive wires passing through at least a portion of the outer sheath and through the one or more shape memory responsive elements (wires 1 Fig 1); 
wherein the one more shape memory responsive elements include a shape memory actuator surrounding the first and second conductive wires and that has an expanded size (para 41, 44, Fig 3, 4) and a contracted size and that is sized and arranged such that when the shape memory actuator is in the contracted state the first and second conductive wires contact one another (para 41) and when the shape memory actuator is in the expanded state the first and second conductive wires do not contact one another (para 44, Fig 5).
With respect to claim 12, Koichi teaches the outer sheath and the one or more shape memory responsive elements contact one another when the shape memory actuator is the expanded state (Fig 4, para 44).  

Regarding claim 13, Koichi teaches the outer sheath and the one or more shape memory responsive elements have a same cross sectional shape when the shape memory actuator is the expanded state (Fig 4, para 44).  
With respect to claim 14, Koichi teaches the outer sheath and the one or more shape memory responsive elements have a rectangular cross sectional shape (2 Fig 3).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Koichi (WO2005022478) in view of Pinto et al. (2016/0093186 hereinafter Pinto).

Regarding claim 1, Koichi teaches an aircraft (installed on an aircraft: para 37) duct overheat condition sensing system, comprising: 
a linear detector element, including: an outer sheath having a first end and a second end (left and right end of wires 3 Fig 1; para 23); one or more shape memory (SMA) responsive elements within the outer sheath and between the first end and the second end (2’s Fig 1); and first and second conductive wires passing through at least a portion of the outer sheath and through the one or more shape memory responsive elements (wires 1 Fig 1); 

However, Koichi does not teach a controller electrically connected to the first and second conductive wires and configured to determine when the first and second conductive wires are contacting one another.  
Pinto teaches a SMA actuator connect to a controller electrically connected to the first and second conductive wires and configured to determine when the first and second conductive wires are contacting one another (para 6).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include a controller as taught  by Pinto for further automating actuator for safety. 

With respect to claim 2, Koichi teaches the outer sheath and the one or more shape memory responsive elements contact one another when the shape memory actuator is the expanded state (Fig 4, para 44).  

Regarding claim 3, Koichi teaches the outer sheath and the one or more shape memory responsive elements have a same cross sectional shape when the shape memory actuator is the expanded state (Fig 4, para 44).  
With respect to claim 4, Koichi teaches the outer sheath and the one or more shape memory responsive elements have a rectangular cross sectional shape (2 Fig 3).  


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi (WO2005022478) in view of Pinto et al. (2016/0093186 hereinafter Pinto) as applied to claim 2, further in view of Skurkis et al. (2016/0314918 hereinafter Skurkis).

Regarding claim 5, the combination (Koichi modified by Pinto) does not teach the one or more shape memory responsive elements each have insulating elements portions disposed within the SMA actuator that contact the first and second conductive wires.  Koichi teaches the SMA actuator contacts first and second conductive wires (para 41, 44).
Skurkis teaches the one or more shape memory responsive elements each have insulating elements portions disposed within (para 37).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include an insulator as taught by Skurkis for separating SMA elements for heating isolation.  Furthermore, use of insulators to between elements are known to PHOSITA.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi (WO2005022478) as applied to claim 12, further in view of Skurkis et al. (2016/0314918 hereinafter Skurkis).

Regarding claim 15,  Koichi does not teach the one or more shape memory responsive elements each have insulating elements portions disposed within the SMA actuator that contact the first and second conductive wires.  Koichi teaches the SMA actuator contacts first and second conductive wires (para 41, 44).
Skurkis teaches the one or more shape memory responsive elements each have insulating elements portions disposed within (para 37).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include an insulator as taught by Skurkis for .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Koichi (WO2005022478).
	Regarding claim 16, Koichi teaches the conductive wires are connected to the power supply device (para 12) except for the second conductive line is configured to be connected to ground.  
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect the second wire to ground since the examiner takes Official Notice of the equivalence of connecting to power source requires both positive and ground for their use in the circuit art and the selection of any of these known equivalents to connect wires to both positive and ground would be within the level of ordinary skill in the art. (see MPEP 2144.06)
Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Akers et al. (2003/0188677 hereinafter Akers) teaches rectangular shaped SMA actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855